 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 14249)
     kevin.rapp@usdoj.gov)
 4   Assistant U.S. Attorneys
     40 N. Central Avenue, Suite 1800
 5   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 6   Attorneys for the Plaintiff
 7
 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                                  FOR THE DISTRICT OF ARIZONA
10
11   United States of America,                                CR-19-00898-PHX-DLR
12
                              Plaintiff,
13               vs.                                   NOTICE OF FILING OF PARTIES’
                                                       PROPOSED SCHEDULING ORDER
14
     David Allen Harbour,
15
16                            Defendant.
17
            The Court has granted the Government’s Motion to Designate the Case Complex.
18
     (Doc. 32). The Court has further ordered the parties to submit a case management schedule
19
     by September 13, 2019. (Doc. 34.). Accordingly, the parties, through counsel undersigned,
20
     submit the following proposed scheduling order for the Court’s consideration.
21
     I. DISCOVERY AND DISCLOSURE DEADLINES
22
            A.         Government’s Deadlines
23
                       1.    Initial Compliance with Rule 16 discovery1     12/17/2019
24
25
26          1
             The United States represents that it intends to provide the majority of the discovery
     within 60 days from the courts’ issuance order. This deadline pertains to discovery within
27   the government’s possession and control as of the date set for compliance. If additional
     records are discovered by, or disclosed to, the government during pretrial preparation or
28   otherwise, pursuant to Rule 16(c), Fed. R. Crim. P., the government shall promptly disclose
     any additional documentary evidence or materials to the defense as soon as practicable
                          (except initial expert disclosures)
 1
                   2.     Initial expert disclosures                        12/17/2019
 2
                   3.     Rule 404(b) notification, if any                  01/10/2020
 3
                   4.     Rebuttal expert disclosures, if any               06/15/2020
 4
                   5.     Production of Jencks material and witness      02/03/2020
 5                        impeachment material, if not produced sooner 2

 6        B.       Defendant’s Deadlines
 7                 1.     Close of reciprocal Rule 16 discovery             05/15/2020
 8                 2.     Rebuttal and/or initial expert disclosures,       05/15/2020
 9                        if any
                   3.     Production of Rule 26.2 material as to            05/15/2020
10                        intended witnesses, if any
11   II. FILING AND OTHER COURT DEADLINES
12        A.       Government Disclosure of Preliminary Exhibit             06/15/2020
13                 and Witness List

14        B.       Defense Disclosure of Preliminary Exhibit                06/29/2020
                   and Witness List
15
          C.       Government’s Rebuttal Exhibit and Witness List           07/15/2020
16
          D.       Substantive Motions Deadline                             07/17/2020
17
          E.       Response to Substantive Motions                          08/14/2020
18
          F.       Replies, if any                                          08/24/2020
19
          G.       Motions in Limine and Court Imposed Plea                 09/25/2020
20                 Offer Expiration Deadline
21        H.       Jury Questionnaire and Screening                         10/02/2020
                   for Length of Trial
22
          I.       Responses to Motions in Limine                           10/09/2020
23
          J.       Government’s Disclosure of Final Exhibit and             10/02/2020
24
                   Witness List
25
26
27
             This refers to any Jencks Act material in the United States’ possession as of this
               2

28   date. Any statements that have not been adopted by a testifying witness will be disclosed
                                                         thirty days prior to the firm trial date.

                                                 -2-
 1          K.     Defendant’s Final Exhibit and Witness List                 10/02/2020
 2          L.     Any remaining Jencks Act material3                         10/09/2020
 3          M.     Joint Voir Dire, Joint Statement of the Case,              10/16/2020
 4                 Joint Proposed Jury Instructions, Joint Proposed
                   Verdict Form
 5
            N.     Motions Hearing                                            TBD
 6
            O.     Final Pretrial Conference                                  10/30/2020
 7
            P.     Trial (3 weeks)                                            11/03/2020
 8
        III.     STATUS CONFERENCES
 9
            The parties will file a joint memorandum detailing the status of the case no less
10
     than three days prior to the scheduled status conference.
11
            A.     First Status Conference                                    01/27/2020
12
            B.     Second Status Conference                                   04/27/2020
13
            Respectfully submitted this 13th day of September, 2019.
14
15
                                                MICHAEL BAILEY
16                                              United States Attorney
                                                District of Arizona
17
                                                s/ Kevin Rapp__________________________
18                                              KEVIN M. RAPP
                                                Assistant U.S. Attorney
19
20
21
22
23
24
25
26
27
            3
28            If the trial date is continued for any reason this date will be moved to 30 days prior
     to the actual trial date.

                                                  -3-
 1                                      Certificate of Service:
            I hereby certify that on this date, I electronically transmitted the attached document
 2   to the Clerk’s Office using the CM/ECF system for filing and transmittal of a Notice of
 3   Electronic Filing to the following CM/ECF registrants:

 4   Alan Baskin, Esq.
 5
     s/ Angela Schuetta
 6   U.S. Attorney’s Office
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -4-
